t c summary opinion united_states tax_court duane a and rachel a bakken petitioners v commissioner of internal revenue respondent docket no 13834-09s filed date thomas c morrison for petitioners christopher c fawcett for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioners’ taxable_year the issue remaining2 for our consideration is whether the distributions received during by duane a bakken petitioner were excludable from gross_income under sec_104 background petitioners resided in montana at the time their petition was filed petitioner was born in and began employment as a police officer for the city of austin minnesota on date on date because of an injury he sustained in the line of duty petitioner became permanently disabled and unable to perform his duties as a police officer petitioner’s injuries occurred while he was en route to investigate a criminal act in progress petitioner was a member of the austin policemen’s benefit association apba and on date the apba approved his application_for a disability pension at the time of his disability and when his pension was approved petitioner had completed years months and days of service as a 2at trial respondent conceded that petitioners are not liable for a sec_6662 accuracy-related_penalty for their tax_year police officer and was not qualified to retire under the apba plan disability benefits were calculated at a rate of percent of the base pay of an active first class patrolman who had reached years of age with or more years_of_service under the apba plan active police officers were entitled to retire when they had a combination of at least years_of_service as a patrolman and after he has arrived at the age of fifty years or more under the apba plan disabled police officers received the same pay as a police officer who had qualified to retire even if the disabled officer did not have sufficient years_of_service to retire for taxable years after petitioner reached age apba began issuing forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting that his distributions were taxable effective date minnesota state statutes facilitated the switch of the administration of the apba to the minnesota public employees retirement association mpera for the tax_year mpera issued petitioner a form 1099-r reflecting that his distributions totaling dollar_figure were taxable 3on the basis of the date that petitioner began his service he would have had over years_of_service at the time his pension was approved the difference is attributable to time lost when he was unable to work because of other serious injuries incurred in the line of duty at the time that mpera took over the administration of the apba plan petitioner remained under the terms of the apba plan after mpera took over the administration of the plan they offered both disability beneficiaries and retirees the opportunity to elect a cost of living allowance cola instead of the existing plan’s increases based upon active police officers’ raises petitioner elected the cola increases petitioner otherwise remained under the terms of the apba plan after his election accordingly from date petitioner’s benefits were based on percent of the current pay of an active first class patrolman under the abpa plan as of date plus any cola that accrued after that date following hi sec_50th birthday when apba began withholding from his benefits petitioner contacted apba to inquire why they had unilaterally decided to change his benefits status from disability to retirement even though he had not qualified for retirement under the apba plan petitioner’s gross benefits did not change when apba began treating his disability benefits as retirement benefits if petitioner’s benefits were from retirement however they would be subject_to federal_income_tax accordingly petitioner expressed his disagreement with this change in treatment as he continued to be disabled and was unable to work petitioner explained to the apba that it was his disability that prevented him from completing sufficient service as a patrolman to qualify for retirement from the police department under the apba plan apba however continued to treat petitioner’s benefits as being for retirement and reported to mpera when they began administering the apba plan that petitioner’s benefits were attributable to retirement initially when he began receiving forms 1099-r petitioner reported his benefits as taxable for federal_income_tax purposes sometime after however petitioner learned from another disabled austin police officer that their disability benefits should not have been classified as retirement benefits and that the amounts received were not subject_to federal_income_tax petitioner hired a tax professional who filed refund claims for all open years including through and he received refunds without litigation or controversy of the federal_income_tax paid for those years also from that time forward including on the advice of his tax professional return preparer petitioner did not report as taxable the benefits received discussion the parties agree that petitioner’s benefits were not taxable before hi sec_50th birthday respondent however contends that following petitioner’ sec_50th birthday his benefits became taxable conversely petitioner contends that from the first day of his disability his benefits were excludable under sec_104 because of his disability sec_104 permits the exclusion_from_gross_income of amounts received under worker’s compensation acts as compensation_for personal injuries in particular sec_1_104-1 income_tax regs limits the sec_104 exclusion to certain benefits that regulation specifies that the sec_104 exclusion does not apply to benefits to the extent that they are determined by reference to the employee’s age or length of service the parties also agree that petitioner’s benefits would not be taxable if they are found to be for disability rather than retirement respondent relies on minnesota law minn stat ann sec_423adollar_figure west and has argued that petitioner’s benefits are required to be treated as received for retirement ie based on his age and length of service in tateosian v commissioner tcmemo_2008_101 we held that because minn stat ann sec_423adollar_figure ‘terminated’ the taxpayer’s disability benefits and deemed him a service pensioner his payments could no longer be characterized as compensation_for personal injuries under a statute in the nature of a worker’s compensation act emphasis added unlike tateosian however petitioner’s case would have been appealable to the court_of_appeals for the ninth circuit in 165_f3d_744 9th cir revg tcmemo_1997_320 the court_of_appeals reversed our decision and held that the taxpayer had received disability retirement as opposed to service retirement benefits because his benefits could not be determined by reference to his age or length of service the court_of_appeals explained picard’s benefits could not be determined by reference to his age or length of service the tax_court attempted to reconcile this apparent distinction by determining that in picard’s case as in mabry v commissioner t c memo the plan deem s time spent on disability as equivalent to time spent actively working and counting both in setting the date when a disabled_employee was treated as if he had taken service retirement with a corresponding adjustment to his retirement payments picard tcmemo_1997_320 emphasis in original this attempted distinction misapplies the facts of this case as mabry notes the fundamental question in determining whether benefits are excludable under sec_104 is upon what basis were the retirement payments in question paid mabry t c memo the taxpayers in mabry and wiedmaier v commissioner tcmemo_1984_540 affd 774_f2d_109 6th cir at the time their benefits were reduced qualified for regular service retirement regardless of their continued disability picard on the other hand qualified only for disability-retirement benefits had picard become able just one day before his benefit reduction he would have qualified for neither service nor disability retirement benefits to hold in favor of the commissioner in this case we would have to do something that neither mabry nor wiedmaier do--namely hold that benefits are determined by 4although under sec_7463 this case is not appealable we afford petitioners the same result that they would have obtained in their particular appellate circuit which in this case is the court_of_appeals for the ninth circuit reference to length of service even though a beneficiary would not qualify for a nondisability-based retirement the facts of this case do not permit such a holding id pincite petitioner’s benefits also cannot be determined by reference to his age or length of service when he reached age petitioner had completed less than years_of_service apba pursuant to minn stat ann sec_423a deemed him a service retiree only after taking into consideration the number of years he had received disability benefits as in picard v commissioner supra this did not transform petitioner’s benefits into service retirement benefits as minn stat ann sec_423adollar_figure merely recomputed the amount of disability benefits to which he was entitled see minn stat ann sec_423a subdiv titled amount of disability benefit recomputed as a service pension emphasis added act of date ch minn laws providing for the recomputation of a disability benefit as a service pension upon the attainment of a certain age emphasis added under 54_tc_742 affd 445_f2d_985 10th cir we follow the court of appeals’ decision in picard v commissioner supra and hold that petitioner’s benefits continue to be attributable to his disability and that he is entitled under sec_104 to exclude his pension distributions from income for to reflect the foregoing and considering respondent’s concession decision will be entered for petitioners
